Case 0:19-cv-60694-RKA Document 12 Entered on FLSD Docket 05/31/2019 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                             CASE NO. 19-60694-CIV-ALTMAN/Hunt

  MARIO GUERRA,
  individually and on behalf of all others similarly situated,

         Plaintiffs,
  v.

  ISLACEL CORPORATION,

        Defendant.
  ______________________________________/

                                               ORDER

         THIS CAUSE came before the Court upon a sua sponte review of the record. On May 9,

  2019, the Court ordered [ECF No. 11] the parties to file a Joint Scheduling Report and

  Certificate of Interested Parties no later than May 21, 2019. The time to file that Report has

  passed and, to date, the parties have not complied. Accordingly, the Court hereby

         ORDERS AND ADJUDGES that, on or before June 3, 2019, the parties shall file a

  Joint Scheduling Report and Certificates of Interested Parties. Failure to comply will result in

  appropriate sanctions, including dismissal without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida this 31st day of May, 2019.


                                                           __________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
